Citation Nr: 1119872	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral cavus foot deformity.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in December 2007 when the claim was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2010 Memorandum Decision, the Court vacated the Board's December 2007 decision denying service connection for bilateral cavus foot deformity and remanded the claim back to the Board for adjudication consistent with the Memorandum Decision.  


FINDINGS OF FACT

1.  The competent evidence of record clearly and unmistakably demonstrates that bilateral cavus foot deformity existed prior to the Veteran's active duty service.

2.  The competent evidence of record clearly and unmistakably demonstrates that bilateral cavus foot deformity was not aggravated by active duty.


CONCLUSION OF LAW

Bilateral cavus foot deformity was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussions in January 2004 and June 2006 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to the benefit sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim as well as with notice of the types of evidence necessary to establish an increased rating and/or effective date for the disability on appeal in the June 2006 letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulations.  The record demonstrates that all VA and private records have been obtained.  The Veteran has been afforded appropriate VA examinations.  The Court, in its June 2010 Memorandum Decision referenced in the introduction, specifically found that the April 2007 VA examinations were adequate and that the Board did not err in relying on them in reaching its conclusions.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The Board further notes the Veteran has been represented by a private attorney who is well versed in Veterans law.  Her knowledge is imputed to her client.  No additional pertinent evidence has been identified by the appellant as relevant to the issue on appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If both prongs are not met, the presumption of soundness at entry is not rebutted.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law.  A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Analysis

The Board finds that the presumption of soundness attaches in the current case.  No pertinent abnormalities were noted on the report of the pre-induction examination which was conducted in December 1965.  Clinical evaluation of the feet was determined to be normal at that time.  Furthermore, on a Report of Medical History completed in December 1965, the Veteran denied having or ever having had foot troubles.

The Board further finds, however, that the presumption of soundness is rebutted by clear and unmistakable evidence both that the Veteran's foot disability existed prior to his active duty service and that the disability was not aggravated by service.

The medical evidence in the service treatment records indicates the disability was congenital.  A May 1966 clinical record indicates that the Veteran was inducted in December 1965 and completed basic training.  He was initially sent to radio operators school but was later dropped from this school after eight weeks and sent to clerk/typist school.  The Veteran's chief complaint was aches and pains in both feet which were aggravated by activity.  The Veteran reported that he had congenitally deformed feet but that he had never consulted a doctor or had treatment for the condition.  In civilian life, the Veteran reportedly led a relatively sedentary life.  In service, he had progressive symptoms and disability resulting from the foot condition which had not responded to conservative treatment.  The physician determined that the Veteran had been erroneously inducted into the service and was not qualified for retention.  The etiology of the disability appeared to be a combination of cavus foot deformity with varus of the forefoot and varus of the hind foot.  There was marked deformity of the heel without evidence of muscle weakness or limitation of motion.  The diagnosis was club foot (cavus foot) with marked anomalous changes in the bony structure of the feet.  The physician opined that the disability existed prior to the Veteran's entry into active duty.  He also opined that the disability was not aggravated by service but was rather the natural progression of the disease.

A Medical Board Proceeding was conducted in May 1966.  It was determined that the Veteran's foot disabilities existed prior to service and were congenital.  It was also determined that the disabilities were not aggravated by the Veteran's active duty service.

The vast majority of the competent medical evidence of record dated subsequent to the Veteran's discharge also indicates that the Veteran's foot deformity was congenital.  The Veteran has indicated in several statements he has submitted that the foot disability was present since birth.  Furthermore, health care professionals have recorded the Veteran as reporting that he had had the foot deformities since birth.

The Board finds that the evidence of record clearly and unmistakably demonstrates that the bilateral foot disability existed prior to the Veteran's active duty service.  The May 1966 clinical record demonstrates that the Veteran reported he had had congenitally deformed feet.  Physical examination at that time demonstrated the presence of foot deformities.  The health care professionals determined, based on the Veteran's self-reported history and examination of the feet, that the disability existed prior to active duty service.  The Board notes the Veteran is competent to report that he had congenital deformity of the feet as this is a disability capable of simple observation.  The Board further notes that the post-service medical evidence of record demonstrates that the Veteran has consistently reported that he had congenital foot deformities prior to active duty service and that the disorder has been diagnosed as being congenital.  The Veteran does not dispute that his foot disorder was present prior to active duty.  Based on the above, the Board finds that the first prong of the test to rebut the presumption of soundness has been met - clear and unmistakable evidence demonstrating that the foot disability existed prior to the Veteran's active duty service.

The next step of the Board's analysis is to determine whether there is clear and unmistakable evidence that the pre-existing foot disability was not aggravated during service.

The Board finds that the preponderance of the competent evidence of record demonstrates that the pre-existing bilateral foot disorder was not permanently aggravated by the Veteran's brief active duty service.

The evidence which supports a finding that the Veteran's pre-existing foot disability was permanently aggravated by his active duty service consists of his lay statements, his sister's lay statement, a July 2005 statement from a private physician and a June 2007 private clinical record.

The Veteran has consistently argued that, while he had a foot deformity prior to his active duty service, he did not have any symptoms until his active duty service.  He has opined that his active duty service aggravated his pre-existing foot disability.

In a July 2004 statement, the Veteran reported that he did have congenital deformity of the feet prior to active duty but this did not keep him from being drafted.  Prior to military service, he had no problems with his feet and there was no pain.

In July 2005, the Veteran's sister submitted a statement indicating that, prior to the Veteran's military service, he actively farmed and worked construction and was on his feet for extended periods of time.  She did not recall the Veteran's feet bothering him prior to military service.

The Board notes that both the Veteran and his sister are lay persons.  As a lay person they are not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A determination as to the etiology of the Veteran's foot condition is beyond the scope of observable information not requiring specialized education, training or experience and therefore not competent lay evidence.  See 38 C.F.R. § 3.159(a)(2).  The Veteran's and his sister's opinions as to the existence and etiology of a foot disability is of limited probative value.  The Board attaches some probative weight to the allegations that the feet were asymptomatic prior to active duty and subsequent to that time, they became symptomatic.  The Board finds, however, that the probative value of these statements demonstrating that the Veteran was physically active prior to active duty service are significantly undercut by the in-service statement the Veteran made indicating that he led a relatively sedentary life prior to active duty.  The Board places greater probative weight on the information provided by the Veteran during active duty regarding his feet which was made prior to the time a claim was filed with VA when there was a potential for pecuniary gain by the Veteran.  Not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  

In July 2005, a private podiatrist wrote that the Veteran had multiple diagnoses including severe pes cavus deformity with associated metatarsus adductus and "C" shaped deformities of both feet; mild talipes equino-varus deformity of both feet and ankles which was noted to be a congenital deformity with hereditary predisposition in a certain percentage of patients; and plantar fasciitis.  The podiatrist noted that the Veteran's conditions were of a chronic, progressive nature which affected multiple joints and was of a somewhat gradual worsening manner instead of sudden incapacitation until later stages of the conditions.  The private podiatrist summarized by stating that, notwithstanding a heredity component and some degree of worsening from natural arthritis secondary to the aging process, the Veteran's conditions could be clearly traced to his inadvertent/inappropriate acceptance into military service.  The podiatrist found his opinion was verified by the Veteran's military records of treatment a few months after induction which document the rigors of military training as precipitating factors in the gradual decline of the Veteran's condition.  The podiatrist surmised that if the Veteran had not been subjected to military service, i.e. basic training, etc., his current conditions though maybe still present to a degree, would have not been as debilitating with accommodation of his physical activities and employment.  

The June 2007 private clinical record indicates that physical examination was interpreted as revealing a congenital form of bilateral pes cavus deformity with rear foot varus and fore foot adductus.  The Veteran reported that he was inducted into the military with his congenital foot condition present on both feet.  His father was rejected from military service due to the same deformities.  The Veteran indicated that, following the rigors of boot camp and subsequent attempts to assimilate to military life, he had numerous sick calls as he was unable to perform his duties.  The Veteran reported that he was discharged after less than one year of service secondary to feet and leg conditions.  The physician wrote that, after listening to the Veteran's history and conducting a physical examination, it was his opinion that all physical activities including his initial induction into the military and boot camps must be considered as contributory to the progression of his overall conditions.  The overall conditions consisted of generalized contractures, tendonitis and debilitating neuron-muscular disorders.    

The evidence which weighs against the Veteran's claim includes the fact that, subsequent to discharge, the Veteran was able to perform occupations as a heavy laborer (iron worker) which by necessity would entail being on his feet during employment.  The Veteran was able to perform in this field for many years after his discharge from active duty.

Other clinical evidence and reports of VA examinations indicate either that there was no increase in the underlying condition or failed to attribute any increase in symptomatology to the Veteran's active duty service.

A September 1986 VA examination report reveals that the Veteran was an unemployed former heavy laborer.  His feet had been described as a problem his whole life, but really became severe while he was in the military and doing a lot of marching and physical activities.  The impression was bilateral pes cavus foot deformity which was probably congenital with no history of worsening.

A December 1986 VA clinical record indicates that the Veteran had bilateral pes cavus which the Veteran reported had been present since birth and had not progressed in adult life.  He had had increasing foot pain for 20 years.

A March 1987 VA clinical record indicates the Veteran was being seen for a follow up to his neuropathy and pes cavus.  It was noted that there was a long history of alcohol abuse as well.  The impression was polyneuropathy with pes cavus since childhood.  The etiology was unclear but was hereditary versus alcohol induced.  The pain may be due to musculoskeletal from the foot deformity rather than neuropathic.

A January 1989 VA examination reveals the Veteran reported he had bilateral cavus deformities of his feet ever since birth and he believed that the deformities had gotten progressively worse over time.  His pain had worsened over time.  The assessment was severe bilateral cavus deformity of the feet with hind foot varus and forefoot adductus.  The examiner opined that the etiology may be idiopathic but a neuromuscular process must be ruled out.  The cause of the pain was secondary to the deformities.

An October 1992 private clinical record includes the annotation that the Veteran had high arch deformity of the bilateral feet since birth which was detected in 1965 or 1966.  He was discharged after 7 months of service and became an iron worker.

A January 1994 Social Security Disability Determination reveals the Veteran was found to be disabled as of January 1991 with a primary diagnosis of degenerated nucleus pulposus of L4-5 and a secondary diagnosis of cervical disc syndrome of C5-6.  The accompanying decision reveals that the Veteran last worked in October 1991, November 1991 and June 1992.  He was forced to leave employment from all three positions due to his impairment.  There is no indication in this evidence that the Veteran experienced any employment problems as a result of his foot disabilities.

A July 2004 VA clinical record includes an assessment of congenital bilateral foot deformities.

At the time of a May 2005 VA examination, the Veteran reported that he had pes cavus prior to entering service but that the pain became so bad during active duty that he could not do his job.  He was discharged due to problems with his feet.  The diagnosis was bilateral pes cavus which was congenital and pre-existing.  The examiner apparently opined that the disorder was not caused or permanently aggravated beyond the normal progression of the disorder by the Veteran's military service.  The examiner noted that the Veteran had degenerative osteoarthritic changes in both feet as documented by X-rays which was an expected event of normal aging.  The wording of the opinion, however, is less than clear.  The examiner indicated that she had access to and had reviewed the claims file.  The Board places some probative value on this evidence but finds it less than total based on the inartful language.

The evidence which weighs most heavily against the Veteran's claim is the report of the April 2007 VA examinations.

The most recent VA examinations of the Veteran's feet were conducted in April 2007 by two physicians.  The physicians each examined the Veteran and prepared a report.  The first physician noted the Veteran had congenital high arches, which the Veteran reports were present prior to his active duty, but which, by his report, did not cause him problems.  He reported gradual onset of foot pain after entering active duty.  He was eventually medically boarded out of service based on the pre-existing condition of congenital high arches.  He reported his symptoms had gradually worsened over the years despite treatment with a variety of foot orthotics and pain medication.  He had worked as an iron worker, construction worker operating equipment and a factory worker at various times.  He was last employed as a janitor one year prior which he had to quit due to foot pain and possibly due to other problems.  Physical examination was conducted.  The assessment was congenital pes cavus and degenerative joint disease of both ankles which was probably multifactorial and related to age, overweight and foot deformities.  The examiner opined that it was not at least as likely as not that the Veteran's congenital foot deformity underwent a permanent increase in the severity of the underlying pathology beyond the natural progression of the condition during or as a result of his active duty service.  The rationale for the opinion included the following: (1) there was no record of specific injury to either foot during active duty or other trauma that would result in a change of progression from the normal course; (2) the course of the problem had been one of gradual increase over the Veteran's lifetime and during his younger years he was able to work in construction, iron work and factory work, apparently without problems so severe as to prevent his employment in those areas; (3) he was wearing good quality shoes with non-custom arch supports when examined and an antalgic limp was related to his right knee problem, which appeared more limiting, in terms of gait, than his foot problems; and (4) present X-ray examinations findings were consistent with lifelong, congenital high-arch feet, and do not show any unexpected findings that might be related to early trauma or overuse.

The second VA physician's report, dated in April 2007, indicates the Veteran reported that, as he went through basic training, he noticed an ache in his feet.  Physical examination was conducted.  The diagnosis was bilateral severe pes cavus.  The etiology was determined to be congenital.  The physician opined that it was less likely than not that the Veteran's active duty service aggravated his foot condition.  This opinion was based on the congenital nature of the disorder, the protected profile the Veteran was put on during active duty, the fact that there was no specific injury during service and the gradual nature of the process was felt to be active due to weight and age.  The Veteran's heavy labor post-service was also noted as support for the opinion.

With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  In sum, the weight to be accorded medical evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.

The Board finds that the greatest probative weight should be accorded the reports of the April 2007 VA examinations.  These examinations, conducted by two physicians, were based on a review of all the evidence in the claims file as well as on an interview with the Veteran and physical examination.  The examiners affirmatively opined that the pre-existing foot disabilities were not permanently aggravated by the Veteran's active duty service.  The examiners provided rationales for their opinions which are based on all the evidence of record in the claims file including the Veteran's post-service work history and current clinical findings including X-ray findings.  Alternative possibilities for the post service foot pain were provided including age and the Veteran's weight.  The only rationale provided in the July 2005 document which supports the claim was a reference to the rigors of military training.  The June 2007 private clinical record included no rationale to support the opinion.  Neither of these documents addressed, in any way, the Veteran's post-service history.  As set out above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  The positive opinions' failures to address the Veteran's post service history and symptomatology negates the probative value of the opinions addressing the question of aggravation.  The question of whether aggravation exists must be based on a review of all the evidence of record, including, most importantly, the post-service medical evidence.  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the competent evidence of record clearly and unmistakably demonstrates that the Veteran's pre-existing food disability was not permanently aggravated by his active duty service.  The presumption of soundness is rebutted.

As found above, the competent evidence of record demonstrates that the Veteran's foot disability is congenital in nature.  Congenital pes cavus is not the type of disability governed by the disability compensation legislation.  See 38 C.F.R. § 3.303(c), 4.9.  This prevents a finding of in-service incurrence; however, service connection may be granted for a congenital defect or disorder if the evidence demonstrates that such disorder was aggravated in service.  VAOPGCPREC 82-90 (1990).  However, as set out above, the Board has found by clear and unmistakable evidence that the Veteran's pes cavus was not aggravated by his active duty service.  It follows that service connection is not warranted based on aggravation of a congenital disability.

Finally, the Board notes that the regulations provide "[i]n the absence of trauma or other definite evidence of aggravation, service connection is not in order for pes cavus which is typically a congenital or juvenile disease."  38 C.F.R. § 4.57.  There is no evidence of trauma reflected in the service treatment records during active duty and the Veteran has not alleged any such fact pattern.  As set out above, the competent evidence of record indicates there was no aggravation of the congenital foot problems.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The medical evidence and opinion establishes that the Veteran did not incur pes cavus in service, and that his congenital pes cavus was not aggravated by service.  In sum, the preponderance of the evidence shows that the Veteran's pes cavus is congenital and did not permanently increase in severity during service and thus does not support a grant of service connection.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


